Citation Nr: 0802095	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy with denervation, status post ulnar 
nerve transposition for the period prior to October 6, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
right ulnar neuropathy with denervation, status post ulnar 
nerve transposition for the period beginning October 6, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from July 1981 until March 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and November 2005 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

While the case was in appellate status, a rating decision 
dated in November 2005 granted an increased rating of 30 
percent for the right ulnar neuropathy with denervation.  
However, this decision did not grant the increased evaluation 
for the entire period on appeal.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remain in appeal.  See Hart v. Mansfield, No. 05-
2424, ---Vet. App. ---, 2007 WL 4098218 (Vet. App. Nov. 19, 
2007).  

On his September 2005 Substantive Appeal (Form VA-9) the 
veteran requested a video hearing before a Member of the 
Board in connection with his claim.   In September 2006, the 
veteran was notified that his hearing was scheduled for 
October 4, 2006.  The record reflects that in September 2006, 
the veteran cancelled his hearing.  There are no other 
hearing requests of record, so the Board deems his request 
for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  Prior to October 6, 2005, the veteran's right ulnar 
neuropathy is not shown to be productive of moderate 
incomplete paralysis of the ulnar nerve.

2.  For the period beginning October 6, 2005, the veteran's 
right ulnar neuropathy is not shown to be productive of 
severe incomplete paralysis or complete paralysis of the 
ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ulnar neuropathy for the period prior to October 
2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8516 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for right ulnar neuropathy for the period beginning October 
2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2004 that fully addressed 
all notice elements of Quartuccio v. Principi, 16 Vet. 
App. 183.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that an increased evaluation is being denied and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Therefore, the Board finds that 
the veteran has not been prejudiced in the Board's 
adjudication of this claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  
Additionally, the veteran was afforded VA examinations in 
July 2004 and October 2005.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The RO granted service connection for right ulnar neuropathy 
with denervation, status post ulnar nerve transposition in a 
January 1997 rating decision.  At that time a 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  This rating decision also granted a 
temporary total evaluation for the period from September 1996 
until November 1996 for convalescence after the nerve 
transposition surgery.  The 10 percent rating was resumed 
beginning November 1996.  The veteran contended the 10 
percent rating evaluation did not accurately reflect the 
severity of his disability.  As noted above, during the 
course of the appeal, the RO granted an increased evaluation 
of 30 percent, effective October 6, 2005.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.  Given the increased rating 
which was granted during the pendency of the appeal, the 
present appeal consists of two questions: 1) whether an 
evaluation in excess of 10 percent is warranted for the 
period prior to October 6, 2005 (the effective date of the 30 
percent rating) and 2) whether an evaluation in excess of 30 
percent is warranted from October 6, 2005 until the present 
time.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The evidence of record reflects the veteran is right handed 
and therefore the right arm is the major extremity for rating 
purposes.  Under Diagnostic Code 8516 for impairment of the 
ulnar nerve, a 10 percent evaluation is for assignment for 
mild incomplete paralysis of the major extremity; a 30 
percent evaluation is for assignment for moderate incomplete 
paralysis; and a 40 percent evaluation is for assignment for 
severe incomplete paralysis of the major extremity.  A 60 
percent evaluation is warranted for complete paralysis of the 
ulnar nerve described as a "griffin claw" deformity, due to a 
flexor contraction of the ring and little fingers; atrophy 
very marked in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers; inability to spread the fingers (or reverse); 
an inability to adduct the thumb; or flexion of the wrist 
weakened. 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The veteran underwent a VA examination in July 2004.  During 
this examination he explained he dislocated his right elbow 
while in service and subsequently had pain in the elbow with 
numbness of the right medial palm and ring and little 
fingers.  The veteran indicated he underwent surgery and 
afterwards had some tingling of the ring and small fingers 
and the medial palm.  The veteran denied pain, weakness or 
fatigue of the hand.  He described a constant, tingling, mild 
numbness of the fingers and medial palm.  He also reported 
his middle finger locked.  The veteran related he was not 
actively treated for the hand.  He stated he was able to 
perform all activities of daily living.  

Clinical examination reflected a bony enlargement of the 
medial elbow and tenderness to palpation of the medial 
epicondyle.  There was a scar extending from the medial 
distal upper arm to the medial aspect of the forearm.  
Flexion of the elbow was found to 120 degrees.  Repetitive 
use resulted in pain on flexion and extension.  An 
intermittent popping sensation was noted.  There was no 
swelling, redness or heat of the hand.  There was no 
temperature difference between the right and left hands.  
When grasping all the fingertips touched the palmar crease.  
The veteran was able to oppose the thumb to all digits.  He 
did have tenderness to palpation of the anterior medial 
wrist.  

Monofilament sensory examination showed sensation was 
present, although it was diminished in the medial palm and 
fourth and fifth fingers.  Sharp and light touch sensory 
examination revealed some sensation in the affected areas 
although less than compared with the lateral palm and index 
and middle fingers.  There was decreased sensation to sharp 
touch of the medial forearm.  Grip strength in the right hand 
was 5/5.  Trigger finger of the middle finger was noted upon 
gripping and releasing.  

Nerve conduction studies were not performed; however, an x-
ray of the left elbow was performed.  The x-ray showed 
deformity of the radial head most likely related to the old 
fracture which appeared healed with overriding and posterior 
displacement of the distal fracture fragment.  Extensive 
degenerative changes of the elbow joint were visualized as 
well as narrowing of the joint and osteophyte formation 
arising from the distal humerus.  Soft tissue ossific 
densities adjacent to the radial aspect of the elbow joint 
were most likely related to the old trauma.  X-ray of the 
hand was unremarkable.  While the report indicated the x-ray 
was of the left elbow, this appears to be a typographical 
error, as the x-ray findings referred to the fracture injury 
in service described above.  The concluding diagnosis of the 
July 2004 examination was history of injury to the elbow 
while on active duty; with deformity of the radial head of 
the elbow and posttraumatic changes by x-ray; advanced 
degenerative changes of the right elbow; paralysis of the 
right ulnar nerve and trigger finger of the right middle 
finger. 

In August 2004, the veteran was seen at a VA facility and 
complained of numbness of the right 4th and 5th fingers.  He 
reported a history of elbow surgery and numbness.  He also 
described locking of the right 3rd finger.  A VA surgical 
consultation in September 2004 reflected hard locking of the 
right third finger.  VA outpatient treatment records 
reflected the veteran underwent a right 3rd trigger finger 
release in October 2004.  

The veteran underwent another VA examination in October 2005 
to assess the severity of his disability.  The veteran 
complained of progressively worsening numbness and tingling 
of the right forearm and hand and tingling in the right 
little finger.  He indicated he underwent surgery around 
October 2004 and described continued tingling of the right 
and little fingers after the surgery.  He denied current 
treatment other than over the counter medication.  There was 
no history of neoplasm.  He described flare-ups of pain, 
weakness, fatigue and functional loss.  Pain was described as 
constant, throbbing and aching.  Pain began in the medial 
elbow and went towards the little and ring fingers and medial 
aspect of the middle finger.  Pain was rated as a 4-7.  When 
pain was a 7 the elbow locked and pain radiated to the right 
shoulder.  The veteran explained he occasionally dropped 
items such as glasses and cups due to decreased strength.  He 
denied paralysis and tremors but noted there was weakness and 
stiffness.  

Clinical examination reflected muscle strength of 3/5 in the 
upper hand/wrist.  There was 0-40 degrees of dorsiflexion 
with pain beginning at 10 degrees.  Passive dorsiflexion was 
found to 60 degrees with increasing pain.  Palmar flexion was 
found to 0-40 degrees and passively to 52 degrees.  Ulnar 
deviation was demonstrated from 0-32 degrees with pain at 26 
degrees.  Passively, there was ulnar deviation to 40 degrees.  
There was radial deviation of 0-12 degrees with pain at the 
endpoint.  There was passive radial deviation to 20 degrees.  
All movement resulted in pain in the medial elbow, 
antecubital fossa and distal upper arm.  Range of motion was 
limited by pain and no repetitions were done due to the 
extent of pain.  The right upper elbow had strength of 3/5.  
There was a deformity of the medial elbow and tenderness to 
palpation.  No redness, heat or soft tissue swelling was 
noted.  The right elbow retained 22 degrees of flexion when 
standing.  The veteran could extend to 0 degrees with pain in 
the elbow, antecubital fossa and distal upper arm.  There was 
flexion of 0-120 degrees with pain at 70 degrees.  There was 
supination from 0-30 degrees and pronation from 0-40, both 
with pain.  The right shoulder had strength of 4/5.  There 
was flexion of 0-180 degrees and abduction of 0-142 degrees 
with pain at 90 degrees.  External and internal rotation was 
found to 0-80 degrees with pain beginning at 45 degrees.  

Sensory examination revealed the right upper extremity had 
decreased vibration, but normal pain, light touch and 
position sense.  Monofilament testing was normal.  Phalen's 
was positive on the right, and involved the ring and little 
fingers and the tip of middle finger.  There was no atrophy 
or abnormal muscle tone or bulk.  No tremors, tics or other 
abnormal movements were noted.  Joints were affected by the 
nerve disorder.  There were no residuals of benign or 
malignant neoplasm of the nerve.  The examiner explained 
electromyography and nerve conduction tests were not 
performed as the veteran had an implanted defibrillator that 
posed a high risk of contraindication.  A prior x-ray of the 
right elbow reflected old post traumatic changes and advanced 
degenerative change of the elbow joint and a deformity of the 
radial head.  The diagnosis was right ulnar neuropathy from a 
dislocated right elbow.  The examiner indicated there was 
nerve dysfunction but no paralysis.  There was neuritis and 
neuralgia.  The examiner opined the condition had a mild 
effect on recreation, traveling, dressing and grooming; a 
moderate effect on chores exercise, and a severe effect on 
bathing.  There was no effect on feeding, toileting or 
shopping.  The veteran also reported difficulty doing things 
such as working on his car.  Other diagnoses included 
degenerative joint disease of the right elbow and nerve 
dysfunction including neuritis and neuralgia.  

Evaluating the evidence in light of the above rating criteria 
demonstrates that an increased evaluation is not warranted at 
any time. Specifically, prior to October 6, 2005, there is no 
indication the veteran had moderate incomplete paralysis.  
The Board observes that the words "moderate" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  Prior to October 6, 2005, the 
veteran had subjective complaints of numbness and tingling; 
however sensory examination failed to demonstrate a level of 
paralysis that could be described as moderate.  Rather the 
July 2004 VA examination indicated the veteran retained 
normal grip strength of the right hand.  Sensory examination 
was slightly diminished but not absent.  Additionally, when 
grasping all the fingertips touched the palmar crease.  
Similarly, the veteran was able to oppose the thumb to all 
digits.  While the veteran's middle finger locked up, the 
veteran indicated he was able to perform all activities of 
daily living and was not actively treated by a physician.  

While the Board notes VA outpatient treatment records prior 
to October 6, 2005 document complaints of numbness, 
particularly concerning the right middle trigger finger, 
these records were generated with the purpose of recording 
medical treatment for symptoms and did not provide findings 
that could be applied to the Schedule for Rating 
Disabilities.  In other words, while the veteran's right 
middle finger clearly worsened to the point that surgery was 
required, it is not factually ascertainable that the overall 
ulnar nerve condition had worsened to meet the criteria of 
moderate or severe incomplete paralysis during this time 
period.  

Similarly, the preponderance of the evidence is against an 
evaluation in excess of 30 percent after October 6, 2005.  
While the veteran has some tenderness, numbness, and 
tingling, he maintained a significant range of motion in the 
right forearm, elbow and shoulder. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5206, 5207, 5208, 5213, 5215.  
Additionally, the veteran had no tremors, tics or other 
abnormal movements.  Nor was there any atrophy or abnormal 
muscle tone.  While there was some decreased vibration on 
sensory examination other sensory examinations, including 
pain, light touch, position sense and monofilament testing 
were normal.  The main impairment was decreased strength of 
the wrist, elbow, and shoulder particularly, when compared to 
the prior July 2004 VA examination.  Significantly, the 
examiner indicated that the condition had a mild to moderate 
effect on most activities.  The condition only had a severe 
effect on bathing.  Therefore, given the range of motion and 
sensation retained in the right arm, the criteria for a 
higher evaluation have not been met.  Therefore, the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  In the 
present case, the veteran was already assigned a staged 
rating.  As indicated, the Board examined whether an 
increased evaluation was warranted at any time and found no 
evidence that further staged ratings were warranted for the 
period on appeal.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

A rating in excess of 10 percent for right ulnar neuropathy 
with denervation, status post ulnar nerve transposition prior 
to October 6, 2005 is denied.

A rating in excess of 30 percent for right ulnar neuropathy 
with denervation, status post ulnar nerve transposition for 
the period beginning October 6, 2005 is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


